Citation Nr: 1611265	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-23 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU).

2. Whether the Veteran submitted a timely appeal of entitlement to service connection for hypertension.

3. Whether the Veteran submitted a timely appeal of entitlement to service connection for solar elastosis/tinea cruris/asteatosis, claimed as a skin rash.

4. Whether the Veteran submitted a timely appeal of whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Virtual VA paperless claims processing system contains records from the Social Security Administration (SSA), treatment records from the Lexington VA Medical Center (VAMC) dated January 2002 to November 2008, treatment records from the Mountain Home VAMC dated November 2007 to April 2012, and treatment records from the Hazard VA Community Based Outpatient Clinic dated December 2008 to March 2014.  Other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  The Veterans Benefits Management System contains a January 2015 appellate brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Total Disability Rating Based on Individual Unemployability (TDIU)

The evidence of record, to include the Veteran's December 2011 claim and his SSA disability records, indicate the Veteran was last employed as a bulldozer operator with Bates Contracting, and the Veteran has reported he had to leave his job because of his service-connected disabilities.  No records or information from the Veteran's last employer are of record.  On remand, the AOJ should undertake appropriate development to obtain any records regarding the Veteran's work history with Bates Contracting, to include any information regarding the circumstances under which he left the job.

The Veteran's current service-connected disabilities are bilateral hearing loss, rated as 60 percent disabling; tinnitus, rated as 10 percent disabling; diabetes mellitus, type II, with erectile dysfunction, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; and peripheral neuropathy of the right lower extremity, rated as 10 percent disabling.

The Veteran contends his diabetes mellitus, type II, has affected his employment as a bulldozer operator because he was bothered with irregular bowel movements and the constant need to urinate, that he experiences blurred vision and/or dizziness due to low blood sugar, and that he has a hard time controlling his blood sugar levels, preventing him from doing any kind of strenuous work.  See, e.g., January 2012 daughter-in-law statement; April 2011 Veteran statement.  The Veteran further contends that the diabetes has badly affected his lower legs, and that he can only walk short distances due to muscle deterioration.  See June 2014 substantive appeal.  

Upon VA examination in March 2012, the Veteran's peripheral neuropathy of the bilateral lower extremities was found to be mild, no regulation of activities were reported as part of the medical management of the Veteran's diabetes, and no complications of diabetes were found other than the peripheral neuropathy and erectile dysfunction.  However, the Veteran's other reported symptoms and complications of his diabetes were not addressed.  Accordingly, the Board finds the March 2012 VA examination inadequate as it did not fully address all of the Veteran's reported complications and functional effects due to his diabetes.

Further, the evidence of record indicates the Veteran has also been diagnosed with osteoarthritis in his lower extremities, to include his right knee, and the Veteran has reported that he left his last job due to pain in his lower extremities, to include the right leg.  See, e.g., September 2007 Dr. R.C.H. SSA examination report; April 2007 Dr. B.B. SSA Internal Medicine Examination report; March 2007 VA nurse practitioner note.  On remand, the AOJ should afford the Veteran a new VA examination to address all the complications of the Veteran's service-connected diabetes mellitus, type II, and their functional effects, and to distinguish the effects of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities from the effects of any nonservice-connected conditions, to include osteoarthritis.

Further, in his June 2014 substantive appeal, the Veteran indicated his service-connected hearing loss is now worse than shown upon his last VA examination in February 2012, as he now contends he is unable to talk on the telephone, and that he has to read lips and guess when talking with someone in person.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations, severity, and functional effects of his service-connected bilateral hearing loss disability.

Timeliness of Appeals

On September 18, 2006, the Veteran was informed of the RO's September 2006 statement of the case denying entitlement to service connection for hypertension and solar elastosis/tinea cruris/asteatosis, claimed as a skin rash, as well as finding that new and material evidence had not been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Board notes the claims file contains an envelope from VA with a "Return to Sender" sticker dated September 21, 2006.  

In May 2007, the RO received a substantive appeal regarding these three issues from the Veteran.  In an August 2007 letter, the RO notified the Veteran that his substantive appeal was not timely.  In September 2007, the Veteran submitted a written statement indicating disagreement with the finding that his appeal was not timely.

The AOJ has not provided the Veteran with a statement of the case in response to this notice of disagreement of the timeliness of his appeal of the claims of entitlement to service connection for hypertension, entitlement to service connection for a skin rash, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any records regarding the Veteran's employment with Bates Contracting, to include any information regarding the circumstances under which he left the job.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity of his service-connected diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Attention should be directed to whether there is regulation of activities, and any specific complications resulting from diabetes mellitus.  The examiner should specifically address the Veteran's reports of irregular bowel movements, a constant need to urinate, that he experiences blurred vision and/or dizziness due to low blood sugar, and that he has a hard time controlling his blood sugar levels, preventing him from doing any kind of strenuous work.

The examiner should fully describe the functional effects of the Veteran's diabetes mellitus, type II and any specific complications, including the peripheral neuropathy of the bilateral lower extremities.

To the extent possible, the examiner is asked to clarify the functional effects of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities from the functional effects caused by any nonservice-connected disabilities, to include osteoarthritis.  The examiner should specifically address the Veteran's contentions that he is only able to walk short distances due to muscle deterioration in his lower legs due to diabetes and/or peripheral neuropathy.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted, to include the Maryland CNC speech discrimination test.  All findings should be reported in detail.  The examiner must also fully describe the functional effects of the Veteran's hearing loss.

5. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of whether he submitted a timely appeal of the issues of entitlement to service connection for hypertension, entitlement to service connection for a skin rash, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

6. After the above development has been completed, readjudicate the claim of entitlement to a TDIU.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

